DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaender et al (US 6025463), cited in newly submitted IDS.

Pfaender teaches a composition obtained by a process for increasing the molecular weight of polyamides, which comprises heating a polyamide, with the addition of a secondary aromatic amine
and of a difunctional epoxide, at above the melting point or glass transition point of the polyamide (see claim 1). 

The difunctional epoxide can be represented by bisphenol A diglycidyl ether, bisphenol F, diglycidyl ether, diglycidyl 12-cyclohexanedicarboxylate or phenol novolak epoxy resin (see claim 10). 

Regarding claims 1 and 4-6, Pfaender  teaches the polyamide can be represented by polyamide 6 or polyamide 6.6 or a mixture thereof (see claim 12).

In reference to  corresponding limitation of claim 1 and claims 2-3,  Pfaender fails to teach  a temperature dependent viscosity fluctuations.

However, it would have been obvious to  a person of ordinary skills in the art to expect the same dynamics of viscosity values change from  Pfaender’s   and Applicant’s polyamides, since they obtained by the same method and formed from the same prepolymers. 





Allowable Subject Matter
Claims 7-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Search for prior art does not result is a polyamide composition, formed by reaction between prepolymers with claimed polymer structure and ratios (see claims 7-23), molecular weight of prepolymers (see claim 24 and 25) as well as a claimed chain extender formula (see claim 26).

The closest prior art is represented by Pfaender et al (US 6025463) (see rejection above). The reference fails to teach the composition properties described above.

Response to Arguments

Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Note that rejection under 35 USC 103 over Ogo et al (US 5849826) in view of Hochstetter et al (WO 2013060976) as evidenced by Lu et al (Chemical Modification of Polyamide-6 by chain extension with 2,20- Bis(2-oxazoline), Journal of Polymer Science: Part B: Polymer Physics, Vol. 45, 1976-1982 (2007) is withdrawn in view of Applicant’s arguments.

Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/25/2019 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765